Wait, J.
This case is governed by the law laid down in General Baking Co. v. Street Commissioners of Boston, 242 Mass. 194, and in Lowell v. Archambault, 189 Mass. 70.
The defendants have sought to distinguish it, by urging that the permit granted to erect, maintain and conduct a public garage on the premises was made conditional on approval by the building commissioner, and that such approval had not been obtained before the attempted revocation. The permit bore the words, “ This License must be approved by the Building Commissioner ”; but compliance with the notice does not constitute a condition precedent to the validity of the permit. It is true that the owner must comply with all requirements of the law, and that this may necessitate obtaining other and further licenses, permits or approval from other boards or officials; but the permit which he must obtain from the board of street commissioners is distinct from them, and the decision, whether to grant or to withhold it, is based upon other and different considerations from those which govern their issue.
St. 1913, c. 577, as amended by St. 1914, c. 119, which requires owners of premises on which they wish to build garages to obtain permits and empowers the board of street commissioners to grant or withhold them, provides that “ said board shall hear all parties interested, and after giving consideration to the interests of all owners of record notified, and the general character of the neighborhood in which is situated the land or building referred to in the application, shall determine whether or not the application shall be granted and a permit issued.” This duty the board cannot *38delegate; nor can it make the decision or approval of any other a condition of its own determination. Commonwealth v. Staples, 191 Mass. 384. Commonwealth v. Maletsky, 203 Mass. 241. Brown v. Newburyport, 209 Mass. 259.
The vote of revocation recites that “ the action of the board was under a misunderstanding ”; but the record before us fails to show anything in support of this assertion. Whether in any circumstances a misunderstanding would justify a revocation we do not consider.
The petition is confined to the revocation of the permit to erect, maintain and conduct a public garage, and does not concern the license to store gasoline which was also granted and revoked. It is, therefore, not necessary to consider the contention of the respondents that the gasoline license was void, under Cheney v. Coughlin, 201 Mass. 204, becausé the building in which it was to be exercised was not in existence when the application was allowed.
The justice who heard the petition was right in ruling that the revocation was invalid; and his order must be affirmed.

Writ of certiorari to issue.